DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.  Claim(s) 1-5, 7-15, and 17-20 is/are pending and under examination.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a system (claims 1-5, 7-10) or method (claims 11-15 and 17-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES, the claims recite a judicial exception: The claim(s) recite(s) a series of steps or tasks that could be practically performed by mental process (i.e., observation, evaluation, opinion, and/or judgement) and/or certain methods of organizing human activity (i.e., interpersonal interaction, instruction, and/or teaching) and/or mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations), including: display a question containing educational content, the question corresponding to a first category from among a plurality of categories, at least one of the plurality of categories being locked or restricted (i.e., human activity, interpersonal interaction, instruction, and/or teaching); receive an input from a user in response to the question (i.e., human activity, interpersonal interaction, instruction, and/or teaching: mental process: observation); analyze the input from the user in response to the question to determine a quantifiable outcome based on the input (i.e., mental process: evaluation); calculate a probabilistic value for the first category based on the quantifiable outcome (i.e., mental process: evaluation; mathematical concept: calculation); calculate a status of the user based on the quantifiable outcome of a least one question, the status representative of the user's ability (i.e., mental process: evaluation; mathematical concept: calculation); determine a pace for presenting questions for the user from the plurality of categories based on the status (i.e., mental process: evaluation); unlock locked or restricted categories from among a plurality of categories based on the user's pace (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); select a subsequent question based on the user's abilities and pace (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); display the subsequent question tailored to the user's abilities and pace (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); wherein the quantifiable outcome includes a number of questions asked and accuracy of answers received (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); wherein the probabilistic value corresponds to a category weight of the first category (i.e., mental process: evaluation; mathematical concept: calculation); calculate a first category weight for the first category based on the quantifiable outcome (i.e., mental process: evaluation; mathematical concept: calculation); calculate a second category weight for a second category from among the plurality of categories based on the quantifiable outcome; and select the subsequent question from among the first and second categories based on the first and second category weights (i.e., mental process: evaluation; mathematical concept: calculation); adjust a pre-requisite flag for the first category based on the quantifiable outcome (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); unlock a third category linked to the first category based on the pre-requisite flag for the first category (i.e., human activity, interpersonal interaction, instruction, and/or teaching); calculate a third category weight for the third category based on the quantifiable outcome (i.e., mental process: evaluation; mathematical concept: calculation); and select the subsequent question from among the first, second, and third categories based on the first, second, and third category weights (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); wherein each of the plurality of categories is mastered, unlocked or available, or locked or not available based on the pace and the quantifiable outcome (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); receive a first parameter value for controlling when the new categories are unlocked or available (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); and adjust the pace based on the first parameter value (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); receive a second parameter value for controlling when categories are mastered (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); and adjust the pace based on the second parameter value (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); and receive a third parameter value for controlling when questions are selected from harder categories (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation); and adjust the pace based on the third parameter value (i.e., human activity, interpersonal interaction, instruction, and/or teaching; mental process: evaluation).  Each of these steps or tasks is practically and reasonably performable by mental process and interpersonal interaction, such as teaching or instruction interaction between by a teacher and student.  Additionally, the calculating steps recite mathematical concepts including calculations.  But for the generic recitation of computer components including a generic computer environment on a computer network performing these steps, the claims do not preclude a person or persons from performing these steps or tasks.  See MPEP 2106.04(a)(2)(III)(D)(citing Symantec, 838 F.3d at 1316, 120 USPQ2d at 1359 as an example of a product claim reciting mental processes include: A post office for receiving and redistributing email messages on a computer network).  The recitation of one or more processors, memory, input device and display device in this claim does not negate the mental nature of this limitation because the claim here merely uses this generic computer environment as a tool to perform the otherwise mental process. See October Update at Section I(C)(ii). Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO, the claims do not integrate the judicial exception into a practical application: This judicial exception is not integrated into a practical application because the additional elements (i.e., A system comprising: an internet teaching platform, the teaching platform comprising a display device; a network; one or more processors; and memory coupled to the one or more processors having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform the abstract idea identified above, including: over a network; by one or more processors; on a display device coupled to the one or more processors; input from an input device coupled to the display device; and generally associating a user with a teaching platform) are recited at a high level of generality with no further detail whatsoever regarding how the underlying functionality achieves the stated result.  These generically recited computer components represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer, which is described as “general purpose” in the Applicant’s specification (par. 0043; 0089; 0094).  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components identified above does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  There is no apparent improvement to computer functionality or other technology based on the lack of detail further defining these generic computer components in the claims.  Furthermore, the recitation of the “input device” for receiving an input from a user amounts to insignificant extra solution activity, as it is recited so generically to simply receive an input from a user with no further details defining any particular structure or underlying functionality of the device.  The use of a “display device” for displaying information, as claimed, is also interpreted as insignificant extra-solution activity, as the display is claimed to “display” information with no further details how that result is achieved which could be interpreted as an improvement to the computer/display or other technology, nor does it amount to a particular machine.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO, the clams do not amount to significantly more than the judicial exception: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in prong 2 above, the additional elements are recited at a high level of generality, and thus do not offer meaningful limitations beyond generally linking the abstract idea(s) to a technological environment.  The technological environment, namely the computer components recited for performing the judicial exception, are interpreted as well-known, routine and conventional as evidenced by the specification of the present application describing the system as “general purpose” (par. 0043; 0089; 0094) and the lack of further detail in the specification showing this computer system is sufficiently well-known as it does not require a description of the particulars to satisfy 35 USC 112(a).  The claimed computer components recite result-based steps with no further definition describing the underlying functionality of the computer system, and thus are akin to using the words “apply it” to any general purpose system.  Moreover, the input device and display device are used to perform the generic function of input and output of information with no additional detail as provided above, and thus the input and display devices amount to insignificant extra-solution activity.  Mere automation of manual processes, as the additional elements of the present claims are performing, have been indicated by the court as not a technical improvement (such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)).  Finally, the limitations that include the terms “internet” or “over a network” amount to a computer performing well-understood, routine and conventional functions as they are recited at a high level of generality merely appended to the steps identified as the abstract idea above with no technical detail whatsoever, which the courts have held to not be significantly more.  see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Together or individually, the claimed additional elements do not offer any apparent improvement to computer functionality or other technology, nor do they recite a particular machine based on the generic nature which they are claimed.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-5, 7-15, and 17-20 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.
In response to Applicant's argument that the claims are not directed to an abstract idea but rather an improvement in an online teaching platform, asserting that [c]laim 1 addresses issues with the linear learning path present in a conventionally functioning internet-centric, internet teaching platform and therefore addresses an internet-centric challenge followed by a recitation of every step recited in claim 1, Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection above as necessitated by claim amendment.  These asserted improvements are merely conclusory and the opinion of the Applicant because they are a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.  The specification of the present invention discusses “Internet” in only two instances (par. 0042 and 0096) at a high level of generality with no technical defining the invention in meaningful terms beyond generically appending the abstract idea to a network that may include the Internet.  This is not an “internet-centric” challenge.  At best, the claimed invention is an improvement to the abstract idea itself, that is an improvement to a linear learning path, which is practically performed by mental process (i.e., observation, evaluation, judgement and opinion) and certain methods of organizing human activity (i.e., interpersonal human interaction, including following instructions and teaching).  Defining this abstract idea in the context of a generic computer environment, including over a network, is simply defining a field of use, using the Internet and a computer, which the courts have held to be insufficient to show an integration of a practical application.  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"), which is also evidenced by Applicant’s own statement in the reply filed 8/15/22 that the purported improvement is to a “conventionally functioning internet-centric, internet teaching platform” further illustrating the conventional nature of the computer and network claimed.   Moreover, Applicant’s assertion that the improvement in an online teaching platform meets the criteria in DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014) is merely conclusory, as it is not accompanied by any application or analysis of DDR Holdings with respect to the present claims.  The same rationale applies to claim 11.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715